   Case 20-17355            Doc 53    Filed 01/19/21 Entered 01/19/21 10:20:31     Desc Main
                                        Document     Page 1 of 4



                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

In re:                                        )      Case No. 20-17355
                                              )
JAMES SAMATAS,                                )      Chapter 11
                                              )
                            Debtor.           )      Judge A. Benjamin Goldgar

                                        NOTICE OF MOTION

       PLEASE TAKE NOTICE that on January 25, 2021, at 10:00 a.m., I will appear before
the Honorable A. Benjamin Goldgar and present Cohen & Lord, P.C.’s Motion to Join the
Motion of Carlye Goldberg Samatas to Convert Case to Chapter 7 [Dkt No. 36], a copy of
which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and to be heard on the
motion, you must to the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password. To appear by telephone, call Zoom for Government at 1669-254-5252 or 1-
646-828-7666. Then enter the meeting ID and password. The meeting ID for this hearing is 161
500 0972 and the password is 726993. The meeting ID and password can also be found on the
judge’s page on the court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.


Date: January 19, 2021

                                            Respectfully submitted:

                                            By:     \s\ Timothy R. Herman
                                                  Timothy R. Herman (6301721)
                                                  Gordon & Rees Scully Mansukhani
                                                  One North Franklin, Suite 800
                                                  Chicago, IL 60606
                                                  therman@grsm.com
                                                  Attorney for Creditor Cohen & Lord P.C.




55930344v.1 XLSP/1229148
  Case 20-17355             Doc 53    Filed 01/19/21 Entered 01/19/21 10:20:31      Desc Main
                                        Document     Page 2 of 4



                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

In re:                                        )       Case No. 20-17355
                                              )
JAMES SAMATAS,                                )       Chapter 11
                                              )
                            Debtor.           )       Judge A. Benjamin Goldgar


          COHEN & LORD, P.C.’S MOTION TO JOIN THE MOTION OF CARLYE
         GOLDBERG SAMATAS TO CONVERT CASE TO CHAPTER 7 [DKT NO. 36]

          Cohen & Lord, P.C. (“Cohen & Lord”), a creditor, by and through its undersigned

counsel, joins in the Motion of Carlye Goldberg Samatas to Convert Case to Chapter 7 and

previously filed as Docket No. 36 and adopts the arguments contained therein.

          1.       Cohen & Lord is a creditor of James Samatas. Cohen & Lord represented James

Samatas in a California state court proceeding styled, Carlye Samatas, et al. v. Nile Niami, et al,

LASC Case No. BC456738 (the “California State Court Proceeding”).

          2.       Mr. Samatas owes Cohen & Lord extensive attorney fees and costs incurred by

Cohen & Lord during their representation of Mr. Samatas in the California State Court

Proceeding. As a result, Cohen & Lord is a creditor of Mr. Samatas.

          3.       Cohen & Lord seeks the same relief sought by Carlye Goldberg Samatas:

conversion of the instant case to a Chapter 7 case.

          WHEREFORE, Cohen & Lord, P.C. respectfully requests that (1) it be given leave to join

the Motion of Caryle Goldberg Samatas to Convert Case to Chapter 7 [Dkt No. 36], (2) that this

Court exercise its authority to convert this case to a Chapter 7 case and immediately appoint a

Chapter 7 Trustee to investigate the Debtor’s assets, liabilities, income and expenses, and (3) for

all other relief this Court deems fair and proper.




55930344v.1 XLSP/1229148
  Case 20-17355            Doc 53   Filed 01/19/21 Entered 01/19/21 10:20:31     Desc Main
                                      Document     Page 3 of 4



                                          Respectfully submitted:

                                          By:   \s\ Timothy R. Herman
                                                Timothy R. Herman (6301721)
                                                Gordon & Rees Scully Mansukhani
                                                One North Franklin, Suite 800
                                                Chicago, IL 60606
                                                therman@grsm.com
                                                Attorney for Creditor Cohen & Lord P.C.




55930344v.1 XLSP/1229148
  Case 20-17355            Doc 53   Filed 01/19/21 Entered 01/19/21 10:20:31         Desc Main
                                      Document     Page 4 of 4



                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 19th Day of January 2021, a true and correct copy of
Cohen & Lord, P.C.’s Motion to Join the Motion of Carlye Goldberg Samatas to Convert
Case to Chapter 7 [Dkt No. 36] was served on all parties who requested to receive notice of
filings via the Court’s CM/ECF system and the following parties via first-class mail:

David P. Holtkamp, Esq.                            James Samatas
Office of the United States Trustee                9 Natoma Drive
219 S. Dearborn Street, Room 873                   Oak Brook, IL 60523
Chicago, IL 60604

JP Morgan                                          Witkin & Associates, LLC
700 Kansas Lane                                    5805 Sepulveda Blvd., Suite 670
Monroe, LA 71201                                   Sherman Oaks, CA 91411

Wolf, Wallenstein & Abrams                         Parker Mills LLP
11400 W. Olympic #700                              800 W. 6th Street #500
Los Angeles, CA 90064                              Los Angeles, CA 90017

Howard & Howard PLLC                               West Suburban Bank
200 S. Michigan Ave. #1100                         PO Box 1269
Chicago, IL 60604                                  Lombard, IL 60148



                                          Respectfully submitted:

                                          By:   \s\ Timothy R. Herman
                                                Timothy R. Herman (6301721)
                                                Gordon & Rees Scully Mansukhani
                                                One North Franklin, Suite 800
                                                Chicago, IL 60606
                                                therman@grsm.com
                                                Attorney for Creditor Cohen & Lord P.C.




55930344v.1 XLSP/1229148
